Citation Nr: 1705554	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-15 724	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a July 2014 Board decision that denied entitlement to compensation as the surviving spouse of the Veteran should be revised or reversed on the basis of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 and January 1972.  The appellant was previously married to the Veteran and seeks benefits as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on a motion for CUE based on a July 2014 Board decision that denied entitlement to benefits as a surviving spouse.  The Board has previously considered that issue on multiple occasions.  The appellant testified before the undersigned in February 2016.  A hearing transcript was associated with the claims file and reviewed.  The Board issued a decision in July 2016, which is now being vacated on procedural grounds.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this case, the Board's July 2016 ruling on the CUE motion was premature as the prior July 2014 Board decision has not yet become final.  Typically, when the Board denies a claim, the appellant has a window of 120 days in which to appeal such denial to the United States Court of Appeals for Veteran's Claims (CAVC) by filing a Notice of Appeal (NOA).  38 U.S.C.A. § 7104.  However, when a Motion for Reconsideration is filed at the Board, the clock fails to run on the 120 day window, preventing the Board decision from becoming final for purposes of appeal to the Court.  See Wachter v. Brown, 7 Vet. App. 396, 397 (1995).

An appellant can file a Motion for Reconsideration of a prior Board decision at any time.  38 C.F.R. §  20.1001(b).  Moreover, revisions of a decision based on clear and unmistakable error can only take place when the previous determination is final and binding.  See 38 C.F.R. §  3.105(a).  Again, the outstanding Motion for Reconsiderations have stalled the finality of the Board decision under challenge, because there has never been a window of 120 consecutive days since the July 2014 in which a Motion for Reconsideration has not been filed.

Given the above, the Board cannot rule on the motion for CUE until the Motions for Reconsideration have been decided and the July 2014 decision becomes final.  See Wachter, 7 Vet. App. at 397; 38 C.F.R. §  3.105(a).  

Accordingly, the July 2016 Board decision addressing the issue of CUE in the July 2014 Board decision is vacated.




	                        ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


